Name: Commission Regulation (EU) 2015/1391 of 13 August 2015 amending Regulation (EC) No 1200/2009 implementing Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards livestock unit coefficients and definitions of the characteristics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  agricultural structures and production;  information technology and data processing
 Date Published: nan

 14.8.2015 EN Official Journal of the European Union L 215/11 COMMISSION REGULATION (EU) 2015/1391 of 13 August 2015 amending Regulation (EC) No 1200/2009 implementing Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards livestock unit coefficients and definitions of the characteristics (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods, and in particular to Articles 7(4) and 11(7) thereof (1), Whereas: (1) Regulation (EC) No 1166/2008 establishes a framework for the provision of comparable Union statistics on the structure of agricultural holdings and for a survey on agricultural production methods. (2) Commission Regulation (EU) No 715/2014 (2) sets out a new list of characteristics to be collected in the farm structure survey 2016. Therefore it is necessary to modify the definitions. (3) In the interests of comparability, the terms contained in the list of characteristics referred to in recital 2 should be understood and applied in a uniform manner throughout the Union. Therefore it is necessary to modify the definitions of the characteristics to be used for the farm structure survey. (4) Annex II to Commission Regulation (EC) No 1200/2009 (3) should be in aligned to the new list of characteristics referred to in recital 2. (5) Regulation (EC) No 1200/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee for Agricultural Statistics established by Council Decision 72/279/EEC (4), HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1200/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 321, 1.12.2008, p. 16. (2) Commission Regulation (EU) No 715/2014 of 26 June 2014 amending Annex III to Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards the list of characteristics to be collected in the farm structure survey 2016 (OJ L 190, 28.6.2014, p. 8). (3) Commission Regulation (EC) No 1200/2009 of 30 November 2009 implementing Regulation (EC) No 1166/2008 of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods, as regards livestock unit coefficients and definitions of the characteristics (OJ L 329, 15.12.2009, p. 1). (4) Council Decision 72/279/EEC of 31 July 1972 setting up a Standing Committee for Agricultural Statistics (OJ L 179, 7.8.1972, p. 1). ANNEX ANNEX II Definitions of the characteristics to be used for the Union farm structure surveys (1) I. GENERAL CHARACTERISTICS Location of the holding The location of the agricultural holding is defined in Article 2(e) of Regulation (EC) No 1166/2008. NUTS 3 region The NUTS 3 region (according to Commission Regulation (EU) No 31/2011 (2)) in which the holding is located. Is the holding in a Less Favoured Area (LFA)? Information on LFAs is to be provided in line with Article 32 of Regulation (EU) No 1305/2013 of the European Parliament and of the Council (3). L  the holding is in Less Favoured area, other than mountain areas, facing significant natural constraints; or in another area affected by specific constraints. M  the holding is in less favoured mountainous area. N  normal area (non-LFA). Legal personality of the holding The legal personality of the holding depends on the status of the holder. Is the holding a common land unit? A special common land agricultural unit   a virtual entity created for the purposes of data collection and recording, consisting of the utilised agricultural area used by agricultural holdings but not belonging directly to them, i.e. on which common rights apply. Is the legal and economic responsibility of the holding assumed by: a natural person who is a sole holder, where the holding is independent? A single individual and natural person who is the holder of a holding which is not linked to any holdings of other holders, either by common management or similar arrangements. If the answer to the previous question is yes , is this person (the holder) also the manager? If this person is not the manager, is the manager a member of the holder's family? If the manager is a member of the holder's family, is the manager the spouse of the holder? one or more natural persons who is/are a partner, where the holding is a group holding? Partner(s) of a group holding are natural persons owning, renting or otherwise managing together one agricultural holding or managing together their individual holdings as if they were one holding. Such cooperation must be either in conformity with the law or by written agreement. a legal person? A legal entity other than a natural person but having the normal rights and duties of an individual, such as the ability to sue or to be sued (a general legal capacity of its own). Type of tenure (in relation to the holder) and farming system Utilised agricultural area: Utilised agricultural area is the total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens used by the holding, regardless of the type of tenure or of whether it is used as a part of common land. For owner farming Utilised agricultural area farmed by the holding and which is the property of the holder or farmed by him as usufructuary or heritable long-term leaseholder or under some other equivalent type of tenure. For tenant farming Utilised agricultural area rented by the holding in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. A utilised agricultural area is allocated to only one holding. If a utilised agricultural area is rented out to more than one holding during the reference year, it is normally allocated to the holding with which it is associated on the survey reference day or which used it for the longest period during the reference year. For share farming or other modes a) Share-farmed agricultural area is the utilised agricultural area (which may constitute a complete holding) farmed in partnership by the landlord and the sharecropper under a written or oral share-farming contract. The output (either economic or physical) of the share cropped area is shared between the two parties on an agreed basis. b) Utilised agricultural area used under other modes of tenure is the utilised agricultural area not covered elsewhere under the previous items. Common land The utilised agricultural area used by the agricultural holding but not belonging directly to it, i.e. on which common rights apply. Organic farming Agricultural practices according to certain set standards and rules specified in (i) Council Regulation (EC) No 834/2007 (4) or, where applicable, in the most recent legislation, and (ii) the corresponding national implementing rules for organic production. The total utilised agricultural area of the holding on which organic farming production methods are applied and certified according to national or European Union rules That part of the utilised agricultural area of the holding on which the production method applied is fully compliant with the principles of organic production at farm level, as set out in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation and (ii) the corresponding national implementing rules for certification of organic production. The total utilised agricultural area of the holding that is under conversion to organic farming production methods to be certified according to national or European Union rules That part of the utilised agricultural area of the holding on which organic farming methods are applied, but where the transitional period necessary to be considered fully compliant with the principles of organic production at farm level as set out in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation and (ii) the corresponding national implementing rules for certification of organic production has not yet been completed. Area of the holding on which organic farming production methods according to national or European Union rules are either applied and certified or under conversion to be certified The utilised agricultural area of the holding on which organic farming production methods are either applied and certified or under conversion to be certified according to certain set standards and rules specified in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation, and (ii) the corresponding national implementing rules for organic production to be broken down by crop categories. The different crop categories for organic production are listed below. Please note that the crops are defined in Section II. Land. Cereals for the production of grain (including seed) Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) Potatoes (including early potatoes and seed potatoes) Sugar beet (excluding seed) Oil seed crops Fresh vegetables, melons and strawberries Pasture and meadow, excluding rough grazing Fruit and berry plantations Citrus plantations Olives plantations Vineyards Other crops (fibre crops, etc.) including rough grazings Organic production methods applied to animal production and certified according to national or European Union rules The numbers of animals which are reared on the holding where all or part of the animal production is fully compliant with the principles of organic production at farm level as set out in (i) Regulation (EC) No 834/2007 or, where applicable, in the most recent legislation and (ii) the corresponding national rules for certification of organic production, to be broken down by animal categories. Livestock are defined in Section III. Livestock. Bovine animals Pigs Sheep and goats Poultry Other animals Destination of the holding's production Household consumes more than 50 % of the value of the final production of the holding The household is the family unit to which the holder belongs and in which the household's members share the same living accommodation, pool some, or all, of their income and wealth and consume certain types of goods and services collectively, mainly housing and food. Final production as referred to under this characteristic follows the definition of usable output in the agricultural economic accounts (5). Direct sale to final consumers represents more than 50 % of the total sales of the holding Direct sale to final consumer means the sale by the holding of self-produced agricultural products, processed or not, directly to consumers for their own consumption. The percentage is to be calculated on the value measured in money, regardless if of whether the sales has been paid for with money, in kind or in by other means. II. LAND The total area of the holding consists of the utilised agricultural area (arable land, permanent grassland, permanent crops and kitchen gardens) and other land (unutilised agricultural land, wooded area and other land). Arable land Land worked (ploughed or tilled) regularly, generally under a system of crop rotation. Crop rotation is the practice of alternating annual crops grown on a specific field in a planned pattern or sequence in successive crop years so that crops of the same species are not grown without interruption on the same field. Normally the crops are changed annually, but they can also be multiannual. To distinguish arable land from permanent crops or permanent grassland, a threshold of five years is used. This means that if a plot is used for the same crop for five years or more, without in the meantime removing the preceding crop and establishing a new one, it is not considered to be arable land. Cereals for the production of grain (including seed) All areas of cereals harvested dry for grain, regardless of use, shall be recorded here (including cereals used for renewable energy production). Common wheat and spelt Triticum aestivum L. emend. Fiori et Paol., Triticum spelta L. and Triticum monococcum L. Durum wheat Triticum durum Desf. Rye Secale cereale L., including mixtures of rye and other cereals sown in the autumn (maslin). Barley Hordeum vulgare L. Oats Avena sativa L., including mixtures of oats and other cereals sown in the spring. Grain maize Maize (Zea mays L.) harvested for grain. Rice Oryza sativa L. Other cereals for the production of grain Cereals sown in pure crops, harvested dry for grain, and which that are not recorded elsewhere under the previous items. Dried pulses and protein crops for the production of grain (including seed and mixtures of cereals and pulses) Crops sown and harvested mainly for their protein content. All areas of dried pulses and protein crops harvested dry for grain, regardless of use, shall be recorded here (including crops used for renewable energy production). of which peas, field beans and sweet lupins Pisum sativum L., Vicia faba L., Lupinus spp., sown in pure crops, harvested dry for grain. Potatoes (including early potatoes and seed potatoes) Solanum tuberosum L. Sugar beet (excluding seed) Beta vulgaris L. intended for the sugar industry and alcohol production (including energy production). Fodder roots and brassicas (excluding seed) Fodder beet (Beta vulgaris L.) and plants of the Brassicae family harvested mainly for animal feed, regardless of whether it is the root or the stem, and other plants cultivated mainly for their roots for fodder, not mentioned elsewhere. Industrial crops Crops that are normally not sold directly for consumption because they need to be industrially processed prior to final use. All harvested areas of industrial crops, regardless of use, shall be recorded here (including crops used for renewable energy production). Tobacco Nicotiana tabacum L. Hops Humulus lupulus L. Cotton Gossypium spp., harvested for fibre as well as for oil-seeds. Rape and turnip rape Brassica napus L. (partim) and Brassica rapa L. var. sylvestris (Lam.) Briggs, grown for the production of oil, harvested as dry grains. Sunflower Helianthus annuus L., harvested as dry grains. Soya Glycine max L. Merril, harvested as dry grains. Linseed (oil flax) Linum usitatissimum L., varieties grown mainly for producing oil, harvested as dry grains. Other oil seed crops Other crops grown mainly for their oil content, harvested as dry grains, which are not mentioned elsewhere. Flax Linum usitatissimum L., varieties grown mainly for producing fibre. Hemp Cannabis sativa L. Other fibre crops Other plants grown mainly for their fibre content, not mentioned elsewhere. Aromatic plants, medicinal and culinary plants Plants or parts of plants for pharmaceutical purposes, perfume manufacture or human consumption. Culinary plants are distinguished from vegetables in that they are used in small amounts and give flavour rather than substance to food. Other industrial crops not mentioned elsewhere Other industrial crops that have not been mentioned elsewhere. Areas of crops used exclusively for renewable energy production are included. Fresh vegetables, melons and strawberries of which: Outdoor or under low (not accessible) protective cover Fresh vegetables, melons and strawberries, outdoor or under low (non-accessible) cover. Open field Fresh vegetables, melons and strawberries grown on arable land in rotation with other agricultural crops. Market gardening Fresh vegetables, melons and strawberries grown on arable land in rotation with only horticultural crops. Under glass or other (accessible) protective cover Crops, which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic). Flowers and ornamental plants (excluding nurseries) Outdoor or under low (not accessible) protective cover Flowers and ornamental plants (excluding nurseries), outdoor or under low (not accessible) protective cover. Under glass or other (accessible) protective cover Flowers and ornamental plants (excluding nurseries), which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic). Plants harvested green All arable land crops harvested green  and intended mainly for animal feed, renewable energy production (for example production of bio-mass from green maize) or green manuring are included here, namely cereals, grasses, leguminous or industrial plants and other arable land crops harvested and/or used green. The crops should be grown in rotation with other crops, occupying the same parcel for less than five years (annual or multiannual fodder crops). Crops not used on the holding but sold, either for direct use on other agricultural holdings or to industry, are included. Temporary grass Grass plants for grazing, hay or silage included as a part of a normal crop rotation, lasting at least one crop year and less than five years, sown with grass or grass mixtures. The areas are broken up by ploughing or other tilling or the plants are destroyed by other means such as by herbicides before they are sown again. Mixtures of predominantly grass plants and other forage crops (usually leguminous), grazed, harvested green or as dried hay are included here. Other plants harvested green Other annual or multiannual (less than five years) crops harvested green as described under Plants harvested green. Green maize All forms of maize (Zea mays L.) grown mainly for silage, which is not harvested for grain (whole cob, parts of or whole plant). This includes green maize directly consumed by animals (without silage) and whole cobs (grain, rachis, husk) harvested for feedstuff or silage as well as for renewable energy production. Leguminous plants Leguminous plants grown and harvested green as the whole plant mainly for fodder, energy or green manuring use. Mixtures of predominantly leguminous (normally > 80 %) crops and grass plants, harvested green or as dried hay are included here. Other plants harvested green not mentioned elsewhere Other arable land crops intended mainly for animal fodder, harvested green, not mentioned elsewhere. Arable land seed and seedlings Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oil seeds. Areas of green forage harvested for seed, roots harvested for seed, seeds and seedlings for vegetables and flowers for sale, etc. are included here. Other arable land crops Arable crops not included elsewhere. Fallow land All arable land either included in the crop rotation system or maintained in good agricultural and environmental condition (GAEC (6)), whether worked or not, but with no intention to produce a harvest for the duration of a crop year. The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year. Fallow land may be: 1. bare land bearing no crops at all; 2. land with spontaneous natural growth, which may be used as feed or ploughed in; 3. land sown exclusively for the production of green manure (green fallow). Kitchen gardens Areas devoted to the cultivation of agricultural products intended for self-consumption by the holder and his household, normally separated off from the rest of the agricultural land, and recognisable as kitchen gardens. Only occasional surplus products coming from this area are sold off from the holding. All areas from which products are consistently sold on the market belong under other items, even if part of the production is consumed by the holder and his household. Permanent grassland Land used permanently (for five years or more) to grow herbaceous forage crops, through cultivation (sown) or naturally (self-seeded), and which is not included in the crop rotation on the holding. The land can be used for grazing, mown for silage and hay or used for renewable energy production. Pasture and meadow, excluding rough grazings Permanent pasture on good or medium quality soils. These areas can normally be used for intensive grazing. Rough grazings Low yielding permanent grassland, usually on low-quality soil, for example on hilly land and at high altitudes, usually unimproved by fertiliser, cultivation, reseeding or drainage. These areas can normally be used only for extensive grazing and are not normally mown or are mown in an extensive manner; they cannot support a large density of animals. Permanent grassland no longer used for production purposes and eligible for the payment of subsidies Areas of permanent grassland and meadows no longer used for production purposes which, in line with Council Regulation (EC) No 1782/2003 (7) or, where applicable, the most recent legislation, are maintained in good agricultural and environmental condition and are eligible for financial support. Permanent crops Crops not grown in rotation, other than permanent grassland, which occupy the soil for a long period and yield crops over several years. Fruit and berry plantations Areas containing trees, bushes and perennial berry plants other than strawberries for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with wide spacing. Fruit species, of which: Fruit of temperate climate zones Fruit tree plantations which are traditionally cropped in temperate climates for producing fruits. Fruit of subtropical climate zones Fruit tree plantations which are traditionally cropped in subtropical climates for producing fruits. Berry species Berry plantations which are traditionally cropped in both temperate and subtropical climates for producing berries. Nuts Nut tree plantations which are traditionally cropped in both temperate and subtropical climates. Citrus plantations Plantations of Citrus spp. Olive plantations Plantations of Olea europaea L. Normally producing table olives Plantations of varieties normally grown for producing table olives. Normally producing olives for oil production Plantations of varieties normally grown for producing olive oil. Vineyards, of which normally producing: Plantations of Vitis vinifera L. Quality wine Grape varieties normally grown for the production of wines with a protected designation of origin (PDO) which comply with the requirements of (i) Council Regulation (EC) No 479/2008 (8) or, where applicable, the most recent legislation and (ii) the corresponding national rules. Grape varieties normally grown for the production of wines with a protected geographical indication (PGI) which comply with the requirements of (i) Regulation (EC) No 479/2008 or, where applicable, the most recent legislation and (ii) the corresponding national rules. Other wines Grape varieties normally grown for the production of wines other than PDO and PGI wines. Table grapes Grape varieties normally grown for the production of fresh grapes. Raisins Grape varieties normally grown for the production of raisins. Nurseries Areas of young ligneous (woody) plants grown in the open air for subsequent transplantation: (a) vine and root-stock nurseries; (b) fruit tree and berry nurseries; (c) ornamental nurseries; (d) commercial nurseries of forest trees (excluding those for the holding's own requirements grown within woodland); (e) trees and bushes for planting in gardens, parks, at the roadside and on embankments (e.g. hedgerow plants, rose trees and other ornamental bushes, ornamental conifers), including in all cases their stocks and young seedlings. Other permanent crops Open-air permanent crops other than those under the previous heading and in particular those used for plaiting or weaving, harvested generally every year, as well as trees planted for commercial purposes as Christmas trees on the utilised agricultural area. Permanent crops under glass Other land Other land  includes unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system), wooded area and other land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc. Unutilised agricultural land Area previously used for an agricultural purpose and, during the reference year of the survey, no longer worked for economic, social or other reasons and which is not used in the crop rotation system, i.e. land where no agricultural use is intended. This land could be brought back into cultivation using the resources normally available on an agricultural holding. Wooded area Areas covered with trees or forest shrubs, including plantations of poplar and other similar trees inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements, as well as forest facilities (forest roads, storage depots for timber, etc.). of which short rotation coppices Wooded areas managed for growing wooded plants, where the rotation period is 20 years or less. The rotation period is the time between the first sowing/planting of the trees and the harvest of the final product, where harvesting does not include normal management actions like thinning. Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.) All those parts of the total area belonging to the agricultural holding which constitute neither utilised agricultural area, unutilised agricultural area nor wooded area. Mushrooms Cultivated mushrooms grown in buildings which have been specially erected or adapted for that purpose, as well as in underground premises, caves and cellars. Energy crops (for the production of biofuels or other renewable energy) The production area of specific energy crops not used for other purposes other than energy production and cultivated on agricultural arable land. Irrigated area Total irrigable area Total maximum utilised agricultural area which could be irrigated in the reference year using the equipment and the quantity of water normally available on the holding. Total cultivated area irrigated at least once during the previous 12 months Area of crops which have actually been irrigated at least once during the 12 months prior to the reference day of the survey. Irrigation methods employed: Surface irrigation (flooding, furrows) Leading the water along the ground, either by flooding the whole area or leading the water along small furrows between the crop rows, using gravity as a force. Sprinkler irrigation Irrigating plants by propelling water under high pressure as rain over the parcels. Drop irrigation Irrigating plants by placing water low by the plants drop by drop or with micro-sprinklers or by forming fog-like conditions. Source of irrigation water used on the holding: The source of all or most of the irrigation water used on the holding. On-farm ground water Water sources, situated on or near the holding, utilising water pumped from bored or dug wells or from free-flowing natural groundwater springs or the like. On-farm surface water Small natural ponds or artificial dams, situated entirely on the holding or used only by one holding. Off-farm surface water from lakes, rivers or watercourses Surface fresh waters (lakes, rivers, other waterways), not artificially created for irrigation purposes. Off-farm water from common water supply networks Sources of water from outside the holding, other than the ones mentioned in Off-farm surface water from lakes, rivers or watercourses , accessible to at least two holdings. Other sources Other sources of irrigation water, not mentioned elsewhere. These might be strongly saline sources like the Atlantic or Mediterranean, in which case the water is treated to reduce the salt concentration (desalinated) before use, or brackish (low saline content) water sources like the Baltic Sea and certain rivers, in which case it is possible to use it directly, untreated. The water might also have undergone waste water treatment and be delivered to the user as reclaimed waste water. III. LIVESTOCK Number of production animals that are in the direct possession or management of the holding on the reference day of the survey. The animals are not necessarily the property of the holder. These animals may be on the holding (on utilised agricultural areas or in animal housing used by the holding) or off it (on common grazings or in the course of migration, etc.). Equidae Domestic animals belonging to the family Equidae, genus Equus (horses, asses, etc.). Bovine animals Domestic animals of the species Bos taurus and Bubalus bubalus, including hybrids like Beefalo. Bovine animals, under one year old, male and female Bovine animals, one but less than two years old, male Bovine animals, one but less than two years old, female Male bovine animals, two years old and over Heifers, two years old and over Female bovine animals of two years old and over which have not yet calved. Dairy cows Female bovine animals which have already calved (including those less than two years old) and which, by reason of their breed or particular qualities, are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. Other cows Female bovine animals which have already calved (including those less than two years old) and which, by reason of their breed or particular qualities, are kept exclusively or principally for the production of calves and whose milk is not intended for human consumption or for processing into dairy products. Sheep and goats Sheep (all ages) Domestic animals of the species Ovis aries. Breeding females Ewes and ewe lambs put to the ram. Other sheep All sheep other than breeding females. Goats (all ages) Domestic animals of the subspecies Capra aegagrus hircus. Breeding females Female goats which have already kidded and goats which have been mated. Other goats All goats other than breeding females. Pigs Domestic animals of the species Sus scrofa domesticus. Piglets having a live weight of under 20 kilograms Piglets generally having a live weight of under 20 kilograms. Breeding sows weighing 50 kilograms and over Female pigs weighing 50 kilograms and over intended for breeding purposes, regardless of whether they have farrowed or not. Other pigs Pigs not specified elsewhere. Poultry Broilers Domestic animals of the species Gallus gallus which are kept for the production of meat. Laying hens Domestic animals of the species Gallus gallus which have reached laying maturity and are kept for the production of eggs. Other poultry Poultry not mentioned under Broilers or Laying hens. Turkeys Domestic animals of the species Meleagris. Ducks Domestic animals of the species Anas and Cairina moschata. Geese Domestic animals of the species Anser anser dom. Ostriches Ostriches (Struthio camelus). Other poultry, not mentioned elsewhere Rabbits, breeding females Female rabbits (of the species Oryctolagus) for producing rabbits for meat and which have littered. Bees Number of hives occupied by bees (Apis mellifera) kept for the production of honey. Livestock not mentioned elsewhere Any production livestock not mentioned elsewhere in this section. IV. LABOUR FORCE (i) FARM WORK ON THE HOLDING Farm labour force The farm labour force of the holding includes all persons having completed their compulsory education (having reached school-leaving age) who carried out farm work on the holding during the 12 months ending on the reference day of the survey. Unless national legislation indicates a minimum age of full-time and part-time compulsory education, 15 years is to be taken as the conventional school-leaving age. Sole holders who do not carry out farm work on the holding are recorded in the survey, but are not counted in the Total farm labour force . All persons of retirement age who continue to work on the holding are included in the farm labour force. Persons working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour supplied by agricultural contractors or cooperatives) are not included. Farm work Farm work is considered as every type of work on the holding which contributes to either (i) the activities as defined in Annex I to Regulation (EC) No 1166/2008, (ii) the maintenance of the means of production, or (iii) activities directly derived from these productive actions. The time spent for on farm work on the holding The time spent on farm work on the holding is the working time actually devoted to farm work for the holding, excluding work in the households of the holder or manager. Annual work unit (AWU) The full-time equivalent employment, i.e. the total hours worked divided by the average annual hours worked in full-time jobs in the country. Full-time means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of annual hours then 1 800 hours is to be taken as the minimum figure (225 working days of 8 hours per day). Holder The holder is the natural person, group of natural persons or legal person on whose account and in whose name the holding is operated and who is legally and economically responsible for the holding, i.e. who takes on the economic risks of the holding. The holder can own the holding outright or rent it or be a hereditary long-term leaseholder or a usufructuary or a trustee. Gender Age The farm work on the holding (apart from housework) Manager Manager of the holding is the natural person responsible for the normal daily financial and production routines of running the holding concerned. Gender Age The farm work on the holding (apart from housework) Training of manager Agricultural training of manager Only practical agricultural experience Experience acquired through practical work on an agricultural holding. Basic agricultural training Any training courses completed at a general agricultural college and/or an institution specialising in certain subjects (including horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology and associated subjects). A completed agricultural apprenticeship is regarded as basic training. Full agricultural training Any training course continuing for the equivalent of at least two years full-time training after the end of compulsory education and completed at an agricultural college, university or other institute of higher education in agriculture, horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology or an associated subject. Vocational training undertaken by manager during the last 12 months Vocational training is a training measure or activity provided by a trainer or a training institution which has as its primary objective the acquisition of new skills related to the farm activities or activities related directly to the holding or the development and improvement of existing ones. Members of sole holder's family carrying out farm work for the holding Members of the sole holder's family, including the spouse, who carry out farm work on the holding, but who do not necessarily live on the holding. Generally, the family members of the holder are the spouse, relatives in the ascending or descending line (including by marriage and by adoption) and brothers and sisters of the holder or his/her spouse. Two people living together as conjugal partners, without being married, are also treated as spouses. Members of sole holder's family carrying out farm work for the holding: male  The farm work on the holding (apart from housework) Members of sole holder's family carrying out farm work for the holding: female  The farm work on the holding (apart from housework) Non-family labour regularly employed All persons doing farm work for and receiving any kind of remuneration (salary, wages, profits or other payments including payment in kind) from the agricultural holding, other than the holder and members of his/her family. Regularly employed labour force refers to persons who carried out farm work every week on the holding during the 12 months ending on the reference day of the survey, irrespective of length of the working week. Persons who worked regularly for part of that period, but were unable for any of the following reasons to work for the entire period, are also included: 1. special conditions of production on the holding (for example specialising in growing olives or grapes or fruit and vegetables in the open field or in fattening cattle on grass and only requiring labour for a limited number of months); 2. absence by reason of holidays, military service, sickness, accident or death; 3. commencement or cessation of employment with the holding (covers also the workers who stop working for one agricultural holding to start working for another during the 12 months before the reference day of survey); 4. complete stoppage of work on the holding due to accidental causes (flooding, fire, etc.). Non-family labour regularly employed: male  The farm work on the holding (apart from housework) Non-family labour regularly employed: female  The farm work on the holding (apart from housework) Non-family labour employed on a non-regular basis: male and female Persons not regularly employed are workers who did not work each week on the agricultural holding in the 12 months ending on the reference day of the survey for a reason other than those listed under Non-family labour regularly employed. Working days completed by non-regular non-family labour force refers to any day of such length that the worker is paid the salary or any kind of remuneration (wages, profits or other payments including payment in kind) for a full day's work, entailing performance of work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days. A full-time working day is the normal working day of regular workers employed on a full-time basis. (ii) OTHER GAINFUL ACTIVITIES: NON-FARM WORK ON THE HOLDING (NOT DIRECTLY RELATED TO THE HOLDING) AND WORK OUTSIDE THE HOLDING Other gainful activities mean every activity carried out for remuneration (salary, wages, profits or other payment, including payment in kind, according to service rendered) other than the farm work on the holding defined under Section IV(i) and other gainful activities directly related to the holding defined in Section V(i). Farm work carried out by the labour force of one agricultural holding for another agricultural holding is included. The information is collected only in case of sole holders on holdings where the holder is a natural person (i.e. where the holder is also the manager) and in case of all group holdings. No information is collected in case of sole holder holdings where the holder is not the manager and in case of legal persons. The information on other gainful activities is recorded for the holder and for the other members of the sole holder's family. It is recorded only if they are engaged in farm work on, or work directly related to the holding. Non-separable non-agricultural secondary gainful activities on the holding are excluded as they are included in farm work. The activities included here are classified as:  Main activities  which occupy more or equal time than the farm work done for the holding;  Secondary activities  which occupy less time than the farm work done for the holding. Other gainful activities of the holder who is also the manager: All gainful activities not directly related to the holding carried out by the holder who is also the manager as his/her main or secondary activity. Other gainful activities of the other members of the sole holder's family: Main activity The number of persons (either spouse of the sole holder or other members of the sole holder's family) undertaking gainful activities not related to the holding as their main activity. Secondary activity The number of persons (either spouse of the sole holder or other members of the sole holder's family) undertaking gainful activities not related to the holding as their secondary activity. V. OTHER GAINFUL ACTIVITIES OF THE HOLDING (DIRECTLY RELATED TO THE HOLDING) (i) LIST OF OTHER GAINFUL ACTIVITIES Other gainful activities of the holding comprise all activities other than farm work, directly related to the holding and having an economic impact on the holding. Activities directly related to the holding  means activities in which either the resources of the holding (area, buildings, machinery, etc.) or its products are used. If only the farm labour force (family and non-family) and no other resources of the holding are used, the workers are seen as working under two separate arrangements, and these other gainful activities are thus not seen as being directly related to the holding. Non-agricultural as well as agricultural work for other holdings is included. Gainful activities in this context mean active work; purely financial investments are therefore excluded. Renting out the land for diverse activities without being further involved in these activities is also excluded. Provision of health, social or educational services Any activity which is linked to the provision of health, social or educational services and/or socially related business activities, in which either the holding's resources or its primary products are used. Tourism, accommodation and other leisure activities All tourism-related activities, accommodation services, showing the holding to tourists or other groups, sport and recreation activities etc. where either land, buildings or other resources of the holding are used. Handicraft Handicraft items manufactured on the holding by either the holder or the family members, or by non-family labour force, provided that they are also carrying out farm work, regardless of how the products are sold. Processing of farm products All processing of a primary agricultural product into a secondary product on the holding, regardless of whether the raw material is produced on the holding or bought from outside. This includes processing meat, making cheese, etc. All processing of farm products belongs to this item unless the processing is regarded as a part of agricultural activity. Wine processing and olive oil production are therefore excluded unless the bought-in proportion of wine or olive oil is significant. Production of renewable energy Producing renewable energy for the market including biogas, biofuels or electricity, by wind turbines, other equipment or from agricultural raw materials. Renewable energy produced only for the holding's own use is not included here. Wood processing (e.g. sawing) The processing of raw wood on the holding for the market (sawing timber, etc.). Aquaculture Production of fish, crayfish etc. on the holding. Activities involving only fishing are excluded. Contractual work (using production means of the holding) Contractual work using the equipment of the holding, differentiating between work that is inside or outside the agricultural sector, e.g. clearing snow, haulage work, landscape maintenance, agricultural and environmental services etc. Agricultural (for other holdings) Non-agricultural Forestry Forestry work using both the farm labour force and the machinery and equipment of the holding generally used for agricultural purposes. Other Other gainful activities directly related to the holding not mentioned elsewhere. Who is involved The activities included here are classified as:  main activities  which occupy more or equal time than the farm work done for the holding;  secondary activities  which occupy less time than the farm work done for the holding. Holder who is also the manager Other members of the sole holder's family, as their main activity Other members of the sole holder's family, as their secondary activity Non-family members regularly working on the holding, as their main activity Non-family members regularly working on the holding, as their secondary activity (ii) IMPORTANCE OF THE OTHER GAINFUL ACTIVITIES DIRECTLY RELATED TO THE HOLDING Percentage of the final output of the holding The importance of the other gainful activities directly related to the holding in the output of the holding is estimated as the share of the turnover generated by OGA directly related to the holding in the total turnover of the holding and direct payments of that holding under Regulation (EU) No 1307/2013 of the European Parliament and of the Council (9). VI. SUPPORT FOR RURAL DEVELOPMENT Holding benefited from one of the following rural development measures during the last 3 years Measures laid out in Title III, Chapter 1 of Regulation (EC) No 1305/2013 for which the farmer is a beneficiary. Information is to be collected on whether or not the holding has benefited from one of the following rural development measures during the last three years according to certain set standards and rules specified by the most recent legislation. Participation of farmers in food quality schemes Article 16 of Regulation (EU) No 1305/2013: Quality schemes for agricultural products, and foodstuffs Payments linked to Natura 2000 and the Water Framework Directive (10) Article 30 of Regulation (EU) No 1305/2013: Natura 2000 and Water Framework Directive payments Agri-environment payments  climate payments Article 28 of Regulation (EU) No 1305/2013: Agri-environment-climate Organic farming Article 29 of Regulation (EU) No 1305/2013: Organic farming Animal welfare payments Article 33 of Regulation (EU) No 1305/2013: Animal welfare Investments in physical assets Article 17 of Regulation (EU) No 1305/2013: Investments in physical assets Prevention and restoration of damage to agricultural production potential by natural disasters and catastrophic events Article 18 of Regulation (EU) No 1305/2013: Restoring agricultural production potential damaged by natural disasters and catastrophic events and introduction of appropriate prevention actions Farm and business development Article 19 of Regulation (EU) No 1305/2013: Farm and business development Investments in forest area development and viability of forests Article 21 of Regulation (EU) No 1305/2013: Investments in forest area development and improvement of the viability of forests Afforestation and creation of woodland Article 22 of Regulation (EU) No 1305/2013: Afforestation and creation of woodland Establishment of agro-forestry systems Article 23 of Regulation (EU) No 1305/2013: Establishment of agroforestry systems Prevention and restoration of damage to forests Article 24 of Regulation (EU) No 1305/2013: Prevention and restoration of damage to forests from forest fires and natural disasters and catastrophic events Investments improving resilience and environmental value of forests Article 25 of Regulation (EU) No 1305/2013: Investments improving the resilience and environmental value of forest ecosystems Investments in forestry technologies and in processing, in mobilising and in the marketing of forestry products Article 26 of Regulation (EU) No 1305/2013: Investments in forestry technologies and in processing, in mobilising and in the marketing of forest products Payments to areas facing natural or other specific constraints Article 31 of Regulation (EU) No 1305/2013: Payments to areas facing natural or other specific constraints Forest-environmental and climate services and forest conservation Article 34 of Regulation (EU) No 1305/2013: Forest-environmental and climate services and forest conservation Risk management Article 36 of Regulation (EU) No 1305/2013: Risk management VII. SOIL AND MANURE MANAGEMENT PRACTICES APPLIED IN AGRICULTURAL HOLDINGS Tillage methods on outdoor arable land Conventional tillage Arable land treated by conventional tillage involving inversion of the soil, normally with a mouldboard or a disc plough as the primary tillage operation, followed by secondary tillage with a disc harrow. Conservation tillage Arable land treated by conservation (low) tillage, which is a practice or system of practices that leaves plant residues (at least 30 %) on the soil surface for erosion control and moisture conservation, normally by not inverting the soil. Zero tillage (excluding outdoor arable land areas which are covered by multiannual plants) Arable land on which no tillage is applied between harvest and sowing. Soil cover on outdoor arable land The way the arable land is covered with plants or residues or is left bare in the winter. Normal winter crop Arable land on which crops are sown in autumn and grow during the winter (normal winter crops, such as winter wheat), normally harvested or used for grazing. Cover crop or intermediate crop Arable land on which plants are sown specifically to reduce the loss of soil, nutrients and plant protection products during winter or other periods when the land would otherwise be bare and susceptible to losses. The economic value of these crops is low, and the main goal is soil and nutrient protection. Normally they are ploughed in during spring before another crop is sown, and are not harvested or used for grazing. Plant residues Arable land covered with the plant residues and stubble of the previous crop season during winter. Intermediate and cover crops are excluded. Bare soil Arable land that is ploughed or otherwise tilled in autumn and is not sown or covered with any plant residues during winter, remaining bare until the pre-seeding or seeding agro-technical operations are carried out in the following spring period. Outdoor arable land areas which are covered by multiannual plants Outdoor arable land areas which are covered by multiannual plants not sown or cultivated in the reference year. Crop rotation on arable land Crop rotation is the practice of alternating crops grown on a specific field in a planned pattern or sequence in successive crop years so that crops of the same species are not grown without interruption on the same field. Share of arable area included in crop rotation Arable land is part of a planned crop rotation. Ecological focus area  total area of field margins, buffer strips, hedges, trees, fallow land, biotopes, afforested area and landscape features Areas which the manager of the holding ensures is an ecological focus area as described in Article 46 of Regulation (EU) No 1307/2013. Total area of field margins, buffer strips, hedges, trees, fallow land, biotopes, afforested area and landscape features. Only to be reported by farms with more than 15 hectares of arable land. Manure application techniques The percentage of the total manure of the farm (produced plus imported minus exported) that is spread on the agricultural land with the different available techniques. Broadcast Manure is spread over the surface of an area of land or crop, without the use of bandspread or injection techniques No incorporation The percentage of the total applied manure where no incorporation into the soil was performed. If the manure has not been incorporated within 24 hours after broadcast, it is included here. Incorporation within 4 hours The percentage of the total applied manure that has been mechanically incorporated into the soil within 4 hours after the application Incorporation after 4 hours The percentage of the total applied manure that has been mechanically incorporated into the soil later than 4 hours after the application. If the manure has not been incorporated within 24 hours after broadcast, it is excluded from this heading and is included under No incorporation. Bandspread Liquid manure or slurry is applied to an area in parallel bands with no manure between the bands, using a device (band spreader) fixed to the end of a tanker or a tractor to discharge liquid manure or slurry at ground level. Trailing hose A type of band spreader consisting of a number of hoses mounted on a boom but not using appliances designed to part crop or grass leaves. Trailing shoe A type of band spreader consisting of a number of foot- or shoe-shaped appliances mounted on a boom designed to part crop or grass leaves, in order to place the manure in bands on the surface while reducing contamination of the crop or grass. Injection The application of liquid manure or slurry by placement in slots cut into the soil to various depths depending on the type of injector. Shallow/open-slot The slots are shallow, typically around 50 mm deep. They are left open after application. Deep/closed-slot The slots are deeper, typically around 150 mm deep. They are closed after application. Manure import/export from the holding The total produced manure exported from the holding The amount of manure transported away from the holding. Manure imported to the holding The amount of manure brought to the holding to be used in agriculture, regardless of whether it is paid for or received for free. (1) The basic definitions of the agricultural holding and livestock unit are set out in Article 2 of Regulation (EC) No 1166/2008. (2) Commission Regulation (EU) No 31/2011 of 17 January 2011 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 13, 18.1.2011, p. 3). (3) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (4) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (5) Regulation (EC) No 138/2004 of the European Parliament and of the Council of 5 December 2003 on the economic accounts for agriculture in the Community (OJ L 33, 5.2.2004, p. 1). (6) Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008, (OJ L 347, 20.12.2013, p. 549). (7) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (OJ L 270, 21.10.2003, p. 1). (8) Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (OJ L 148, 6.6.2008, p. 1). (9) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608). (10) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1).